Exhibit 10.56

 

SEPARATION AGREEMENT

 

This Agreement (“Separation Agreement”) is made and entered into this 30th day
of June, 2005, between Forrest Mark Wolfinger (“Employee”) and Danka Business
Systems PLC and Danka Office Imaging Company their parent companies, subsidiary
companies, affiliated companies, predecessor companies or entities and their
officers, directors, agents, employees, or assigns (“Employer”).

 

The purpose of this Separation Agreement is to set forth the terms and
conditions under which Employee and Employer will terminate their employment
relationship. The parties agree as follows:

 

1. Termination. Subject to the terms and conditions set forth herein and in the
attached Release (Exhibit “A”), Employee and Employer agree to terminate
Employee’s employment with Employer on June 30, 2005 (“Termination Date”).

 

2. Payment. The parties agree that Employee shall receive up to Three Hundred
Fifty Thousand and 00/100 Dollars ($350,000.00) and such other consideration as
described herein from Employer in consideration of the promises made herein and
in consideration of Employee’s compliance with the terms of this Separation
Agreement and execution and compliance with the terms of the Release of Claims
in the form attached hereto as Exhibit “A” (which shall be executed by Employee
on the “Execution Date”) in the following manner:

 

  (i) Employer shall, upon Employee’s execution and delivery to Employer of this
Separation Agreement and Release of Claims and upon the expiration of all
applicable revocation periods contained in this Separation Agreement and Release
of Claims, make twenty-six (26) bi-weekly payments of Thirteen Thousand Four
Hundred Sixty One and 53/100 Dollars ($13,461.53) less, in each case, customary
payroll deductions beginning with the first pay cycle following the Execution
Date, or until Employee becomes re-employed in a position of substantially
similarly (or greater responsibilities), compensation and benefits if earlier
than the expiration of the bi-weekly payment period described herein (the
“Payment Period”).

 

  (ii) Employer shall pay Employee all earned but unused vacation as of
Termination Date.

 

  (iii) Employer shall pay, on a prorated basis, any earned but unpaid
Management Incentive Plan (“MIP”) payments, through the Termination Date, as set
forth in the applicable FY2005 MIP plan, and any other bonus paid to similarly
situated executives for work completed prior to the Termination Date.

 

  (iv) Any stock options granted to Employee during employment shall become
vested as of the Termination Date and shall be exercisable for a period of three
(3) years from the Termination Date, pursuant to the requirements of the
Company’s Share Option Plan.

 

  (v) During the Payment Period, upon Employee’s election of COBRA benefits,
Company shall pay Employee the additional cost of COBRA benefits over and above
the amount currently paid by Employee for health benefits as an employee of
Company.



--------------------------------------------------------------------------------

  (vi) Employee agrees that, except as provided for herein, all past, present
and future benefits, payments, bonuses, compensation or other terms reflected in
any prior agreements including, but not limited to, any previously executed
Employment Agreements with Company are immediately revoked and rescinded.

 

3. Full Compensation. The consideration set forth in paragraph 2 above will
compensate Employee for any and all claims arising out of Employee’s employment
with and termination from employment with Employer and termination of
employment, including but not limited to claims for attorney’s fees and costs,
any and all claims for any type of legal, equitable, or statutory relief, and
for Employee’s future compliance with the terms and conditions of this
Separation Agreement. Employee agrees that the consideration set forth herein in
Paragraph 2 (i) is in addition to any amounts to which Employee is already
entitled.

 

4. Records, Documents and Property. Employee represents and warrants that
Employee will not take, or will have returned any of Employer’s property,
including but not limited to computer data files and records, documents and
tangible items pertaining to Employer, as well as all credit cards, keys, access
codes and/or other records, documents or property as of the Termination Date.

 

5. Confidentiality. Employee agrees to forever treat and maintain as
confidential all information relating to Employer and its business, clients,
customers, and prospective clients and customers, including but not limited to
Employer’s customer lists, prospect files, project files, job processes,
financial information, employee information, computer information, imaging
techniques and methods, business strategies, pricing information, sales and
marketing plans, and all other information which is not generally known outside
the Employer, except as disclosure is required by law.

 

In the event of a breach by Employee of the terms of this paragraph, Employee
shall immediately reimburse Employer for all payments made under this Agreement
and Employer shall be relieved of all other duties under this Agreement.
Employer agrees that the terms of this Separation Agreement and the attached
Release, and the facts surrounding Employee’s termination from employment from
Employer shall forever be treated as confidential by Employer, who shall
disclose its terms only as is required by law, is necessary to carry out
obligations under this Agreement, or is authorized by the Employee in writing.

 

6. Employer’s Remedies. Employee acknowledges that the violation of any of the
terms of this Separation Agreement will cause irreparable harm to Employer and
agrees that, in addition to any other relief afforded by law, Employer shall be
entitled to an injunction against the violation of the Separation Agreement and
Release. Both damages and an injunction shall be proper modes of relief and are
not alternative remedies. If Employer commences any action in equity to
specifically enforce any of its rights under this Separation Agreement, Employee
waives and agrees not to assert the defense Employer has an adequate remedy at
law. All payments under this Separation Agreement shall cease upon Employee’s
violation of any of its terms. Employee shall indemnify Company for all costs,
expenses, liabilities and damages, including reasonable attorney’s fees incurred
in connection with any breach by Employee of the provisions of this Agreement
and which Company may occur in enforcing any covenant in this Agreement.



--------------------------------------------------------------------------------

In the event of a breach by Employee of the terms of this Separation Agreement,
Employee shall immediately reimburse Employer for all payments made under this
Agreement and Employer shall be relieved of all other obligations under this
Agreement; however, the Release executed by Employee shall remain in full force
and effect.

 

7. Reasonableness. Employee agrees and stipulates that this Separation
Agreement, and its provisions addressing non-competition and confidentiality,
are reasonable in time, area, and line of business. Employee stipulates and
agrees that during his period of employment with Employer, he has obtained
knowledge of Employer’s trade secrets, valuable confidential business
information, substantial relationships with prospective and existing customers
and received extraordinary and special training. Employee stipulates and agrees
that this Separation Agreement is reasonably necessary to protect the legitimate
business interests of Employer and is not overbroad nor overlong in duration.

 

8. Non-Compete. Employee agrees that for a period of twenty -four (24) months
from the Termination Date, in any location in which Employee acted on behalf of
Employer (“Restricted Area”), Employee will not accept employment and engage in,
as an employee, consultant, independent contractor or otherwise, activities or
duties with any company, individual or entity which compete, with any of Danka’s
lines of business including, but not limited to, the sales and service of
copiers, multi-function devices, printers, facsimile equipment and related
supplies and the providing of facilities management, consulting, software,
document output or related services. In addition, for the same 24 month period
Employee shall not, in the Restricted Area, directly or indirectly, enter the
employ of, or render any services to and will not, own, manage, operate,
control, be employed by, perform services for, consult with, solicit business
for, participate in, or be connected with the ownership, management, operation,
or control of any business which is materially similar to or competitive with
the Company. Nothing contained in this Section shall be deemed to prohibit
Employee from acquiring, solely as an investment, less than one percent interest
in the equity of any publicly traded corporation or limited partnership.

 

9. Non-Solicitation of Customers. Employee agrees for a period of twenty-four
(24) months following the Termination Date, Employee shall not, directly or
indirectly, solicit, induce, or attempt to induce any past or current customer
of Company (a) to cease doing business in whole or in part with or through the
Company; or (b) to do business with any other person, firm, partnership,
corporation or other entity which performs services similar to Company.

 

10. Non-Solicitation of Employees. Employee agrees that for a period of
twenty-four (24) months following the Termination Date, Employee shall not, on
Employee’s own behalf, or for any person, firm, partnership, corporation, or
other entity, directly or indirectly, (a) hire, solicit, interfere with, or
endeavor to cause any Employee of the Company to leave Company’s employment; or
(b) induce or attempt to induce any such Employee to breach such Employee’s
Employment Agreement with the Company.

 

11. Severability. If any of the provisions of or covenants contained in this
Agreement are hereafter construed to be invalid or unenforceable in a particular
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in that jurisdiction,



--------------------------------------------------------------------------------

which shall be given full effect, without regard to the invalidity or
unenforceability thereof in a particular jurisdiction because of the duration
and/or scope of such provision or covenant in that jurisdiction and, in its
reduced form, said provision or covenant shall be enforceable. In all other
jurisdictions this Section shall at all times remain in full force and effect.

 

12. Non-Disparagement. Employee agrees to refrain from making any negative or
disparaging remarks concerning Employer, its owners, directors, officers,
employees, customers, vendors, or its products or services. Employer agrees to
refrain from making any negative or disparaging remarks concerning Employee.
Nothing herein shall prevent Employee from giving truthful testimony in any
legal proceeding in which Employee is required to testify.

 

13. Cooperation/Representation. Employee agrees to cooperate fully in any
litigation or other dispute involving Employer to which Employee is or becomes a
material witness. Employee agrees to attend and give truthful testimony at
depositions, arbitrations, trials and any other procedure or dispute resolution
upon reasonable notice by Employer, following Termination Date. If such
cooperation is required beyond the Payment Period, Employee shall be paid a
reasonable hourly rate for such cooperation. In addition, Employee represents
and warrants that he has no knowledge of any material matter related to the
Employers public financial statements which would cause such statements to be
inaccurate or misleading.

 

14. Non-Admission. Nothing in this Separation Agreement or Release is intended
to be, nor will be deemed to be, an admission of liability by Employer that it
has violated any state, federal or local statute, local ordinance,
administrative regulation, or principle of common law, or that it has engaged in
any wrongdoing.

 

15. Non-Assignment. The parties agree that this Separation Agreement and Release
will not be assignable by either party unless the other party agrees in writing,
except that upon Employee’s death after the Termination Date and Employee’s or
Employee’s Executor’s execution of the Release of Claims, any remaining payments
shall be due and payable to Employee’s estate. Notwithstanding the foregoing,
Employer agrees that its obligations hereunder shall be binding upon any
successors or assigns in the event of a change in control, sale of assets or
sale of stock.

 

16. Merger. Execution of the Release on or after the Termination Date supersedes
all prior oral and written agreements and communications between the Employer
and Employee. Employee agrees that any and all claims which Employee might have
had against Employer are fully released and discharged by this Separation
Agreement and Release, and that the only claims which may hereafter be asserted
against Employer may be based on an alleged breach of the terms of this
Separation Agreement.

 

17. Re-Employment. Employee agrees that if Employee becomes re-employed by Danka
or employed by another employer in a position of substantially similarly (or
greater responsibilities), compensation and benefits during the payment period
hereunder, all payments and benefits will be discontinued as of the date of
employment. Employee shall notify the Chief Administrative Officer at Danka
Office Imaging Company at 11101 Roosevelt Boulevard, St. Petersburg, FL 33716,
of such new employment upon acceptance.



--------------------------------------------------------------------------------

18. Entire Agreement. This Separation Agreement and Release constitute the
entire agreements between the parties with respect to Employee’s termination
from employment with the Employer. The parties agree that there were no
inducements or representations leading to the execution of this Separation
Agreement or the Release, except as stated herein.

 

19. Voluntary and Knowing Action. Employee acknowledges that Employee will have
been represented and advised by an attorney, or will have had the full
opportunity to secure such advice, and has read and understands the terms of
this Separation Agreement and Release, and acknowledges that upon execution of
the Release of Claims, he is voluntarily entering in this Separation Agreement
and Release to effectuate termination from Employer.

 

20. Review. I understand that I may have twenty-one (21) calendar days from the
day that I receive this Separation Agreement, not counting the day upon which I
receive it, to consider whether I wish to sign. I further understand that
Employer recommends that I consult with an attorney before executing this
Separation Agreement. I agree that if I sign this Separation Agreement before
the end of the twenty-one (21) day period, it is because I have decided that I
have already had sufficient time to decide whether to execute this Separation
Agreement.

 

21. Revocation. Employee may revoke this Agreement within seven (7) calendar
days after execution of the Release of Claims to reinstate federal civil rights
(if any). To be effective, any revocation within relevant time period must be in
writing and delivered to Employer addressed to Keith J. Nelsen, Chief
Administrative Officer, Danka Office Imaging Company, 11101 Roosevelt Boulevard,
St. Petersburg, Florida 33716, either by hand or mail within the appropriate
period.

 

If sent by mail, the revocation must be (1) postmarked within the relevant
period; (2) properly addressed to Danka; and (3) sent by certified mail, return
receipt requested.

 

22. Governing Law. This Separation Agreement and Release of Claims will be
construed and interpreted in accordance with the laws of the State of Florida.

 

23. Counterparts. This Separation Agreement may be executed simultaneously in
two or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
as of the day and year first above written.



--------------------------------------------------------------------------------

       

EMPLOYEE:

 

        Forrest Mark Wolfinger Dated: July 1, 2005   F. Mark Wolfinger          
         

 

STATE OF FLORIDA

COUNTY OF Pinellas

 

The foregoing instrument was acknowledged before me this 1st day of July, 2005,
by F. Mark Wolfinger who is personally know to me or has produced
                     as identification.

 

Patricia Mott-Watts

Signature of Notary Public

 

 

--------------------------------------------------------------------------------

Print, Type, or Stamp Commissioned Name of Notary Public

 

Dated: July 5, 2005

  EMPLOYER:     DANKA BUSINESS SYSTEMS PLC     By    Todd Mavis    
Its    President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE OF CLAIMS

 

DEFINITIONS: I, Forrest Mark Wolfinger (“Employee”), intend all words used in
this Release to have their plain meaning in ordinary English. Technical legal
words are not needed to describe what I mean. Specific terms I use in this
Release have the following meanings:

 

  A. I, Me, and My include both me and anyone who has or obtains any legal
rights or claims through me.

 

  B. Employer, as used herein, shall at all times mean Danka or any parent
company, affiliated companies or entities and includes Employer’s employees,
officers, directors, successors and assigns, its attorneys, consultants and
agents, whether in their individual or official capacities.

 

  C. My Claims means all of the rights I have to any relief of any kind from
Employer, whether or not I now know about those rights, arising out of or in any
way related to my employment with Employer, and my Termination of employment, or
any employee benefit plan, including, but not limited to, common law, or
equitable claims, claims for violation or breach of any employment agreement or
understanding; fraud or misrepresentation; and any statutory claims including
alleged violations of the Florida Human Rights Act, the federal Age
Discrimination in Employment Act, the Americans with Disabilities Act, Title
VII, Older Workers Benefit Protection Act, or any other federal, state, or local
civil rights laws or ordinances; defamation; intentional or negligent infliction
of emotional distress; breach of the covenant of good faith and fair dealing;
promissory estoppel; negligence; wrongful Termination of employment, or any
other claims, accruing up to the date of execution of this Release of Claims.

 

Agreement to Release My Claims. I am receiving a substantial amount of money,
among other things, from the Employer as consideration for my release of claims.
I agree to give up all My Claims against Employer as defined above. I will not
bring any lawsuits, file any charges, complaints, or notices, or make any other
demands against the Employer or any of its employees or agents based on any
alleged claims. The money I am receiving is a full and fair payment for the
release of all My Claims.

 

Additional Agreements and Understandings. Even though Employer is paying me to
release My Claims, the employer expressly denies that it is responsible or
legally obligated for My Claims or that it has engaged in any wrongdoing.

 

I understand that I may have twenty-one (21) calendar days from the day that I
receive this Release, not counting the day upon which I receive it, to consider
whether I wish to sign this Release. I further understand that Employer
recommends that I consult with an attorney before executing this Release. I
agree that if I sign this Release before the end of the twenty-one (21) day
period, it is because I have decided that I have already had sufficient time to
decide whether to sign the Release.



--------------------------------------------------------------------------------

I understand that I may rescind (that is, cancel) this Release within seven (7)
calendar days of signing it to reinstate federal civil rights claims. To be
effective, my rescission must be in writing and delivered to the employer, Keith
J. Nelsen, Chief Administrative Officer, Danka, 11101 Roosevelt Boulevard, St.
Petersburg, Florida, 33716, either by hand or by mail within the required
period. If sent by mail, the rescission must be:

 

  1. Postmarked within the relevant period;

 

  2. Properly addressed to: Keith J. Nelsen, Chief Administrative Officer,
Danka, 11101 Roosevelt Boulevard, St. Petersburg, Florida, 33716 and

 

  3. Sent by certified mail, return receipt requested.

 

I have read this Release carefully and understand all its terms. I have had the
opportunity to review this Release with my own attorney. In agreeing to sign
this Release, I have not relied on any statements or explanations made by
Employer or its agents.

 

I understand and agree that this Release and the Separation Agreement to which
it is attached contain all the agreements between the Employer and me. We have
no other written or oral agreements.

 

Dated: July 1, 2005            Signed: F. Mark Wolfinger

    

Witnesses:

 

Patricia Mott-Watts

 

Lynn E. Fraser

    

 

STATE OF FLORIDA

COUNTY OF Pinellas

 

The foregoing instrument was acknowledged before me this 1st day of July, 2005,
by F. Mark Wolfinger who is personally know to me or has produced
                     as identification.

 

Patricia Mott-Watts

Signature of Notary Public

 

 

--------------------------------------------------------------------------------

Print, Type, or Stamp Commissioned Name of Notary Public